Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 29, 2021 and April 25, 2022 has been considered by the examiner.

Drawings
The drawings are objected to because “multiline 404” should be “receive line 404”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 10 and 21 are objected to because of the following informalities:  
Although the courts have found that the use of the term “and/or” would not be indefinite, (Employers Mut. Liability Ins. Co. v. Tollefsen, 219 Wis. 434 (1935)), the board did note that the preferred way of writing the claim is through use of “at least one of A and B" in the future.  Therefore, the Examiner object to the terms "and/or" in line 3 of the claims 10 and 21 such that it is written in accordance with the courts preferred way.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 18 recites the limitation "position in space" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of advancing prosecution, the examiner assumes the space is referring to the “receive line space from which an ultrasound data sample was collected” from the claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 11, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 20180011193 A1, published January 11, 2018), hereinafter referred to as Brown.
Regarding claim 1, Brown teaches an apparatus, comprising: 
beamforming circuitry (Fig. 7, receive beamformer 310) configured to calculate a position in receive line space from which an ultrasound data sample was collected using a time-of-flight of the ultrasound data sample as an input (Fig. 3A; see para. 0079 – “In step 420, the received signals are sampled from each ultrasound element. The sampling is performed such that each sampled signal corresponds to a respective pixel location along the selected A-line. The first sample time along the selected A-line, for a given ultrasound element, is determined by calculating a time-of-flight delay between the given ultrasound element and a first pixel location on the selected A-line.”; see para. 0111 – “…the computer hardware is configured to individually address [position] the sampling times of each channel with a separate counter and state machine…”). 
Furthermore, regarding claim 2, Brown further teaches wherein the beamforming circuitry is not configured to buffer the ultrasound data sample prior to calculating the position in receive line space from which the ultrasound data sample was collected (see para. 0090 – “In one example implementation, a receive beam former suitable for real-time [without buffer] imaging may be provided according to the following design criteria.”). 
Furthermore, regarding claim 3, Brown further teaches wherein the beamforming circuitry is configured to receive the ultrasound data sample from a receive datapath (see para. 0079 – “In step 420, the received signals are sampled from each ultrasound element.”).
Furthermore, regarding claim 5, Brown further teaches wherein the time-of-flight of the ultrasound data sample comprises a time from transmission of an ultrasound wave from an ultrasound device to a time that a reflected ultrasound wave is received by the ultrasound device (see pg. 4, para. 0071 – “Samples are collected at the round trip TOF [time-of-flight] for each pixel-to-element.”). 
Furthermore, regarding claim 11, Brown further teaches wherein the beamforming circuitry is configured, when calculating the position in the receive line space from which the ultrasound data sample was collected using the time-of-flight of the ultrasound data sample as the input, to use a single equation (Fig. 3A; see para. 0079 – “In step 420, the received signals are sampled from each ultrasound element. The sampling is performed such that each sampled signal corresponds to a respective pixel location along the selected A-line. The first sample time along the selected A-line, for a given ultrasound element, is determined by calculating a time-of-flight delay between the given ultrasound element and a first pixel location on the selected A-line.”; see para. 0111 – “…the computer hardware is configured to individually address the sampling times of each channel with a separate counter and state machine…”).

Regarding claim 23, Brown teaches an apparatus, comprising: beamforming circuitry configured to multiplex between multiple receive datapaths without buffering ultrasound data samples from the multiple receive datapaths (Fig. 7, phased array endoscope 305 receiving multiple signals [datapaths]; see para. 0079 – “In step 420, the received signals are sampled from each ultrasound element.”; see para. 0090 – “In one example implementation, a receive beam former suitable for real-time [without buffer] imaging may be provided according to the following design criteria.”).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Singh et al. (US 20180367110 A1, published December 20, 2018), hereinafter referred to as Singh. 
Regarding claim 4, Brown teaches all of the elements disclosed in claim 3 above, and 
Brown further teaches wherein the receive datapath comprises an ultrasound transducer (Fig. 7, phased array endoscope 305) and an analog-to-digital converter (Fig. 10; see para. 0112 – “The FPGA 500 architecture includes a network of variable sampling encode controllers 510, with each variable sampling encode controller dedicated to a given channel 520 (ultrasound element). The output sampling clocks 530 are connected to external hardware with suitable analog-to-digital (A/D) converters 540 .”).
Brown inherently teaches having analog processing circuity due to the use of ADCs, but does not explicitly teach the analog processing circuitry and a transimpedance amplifier. 
Whereas, Singh, in the same field of endeavor, teaches an analog processing circuitry (Fig. 3, averaging circuitry 314, DC block 316, and TGC 318 as the analog processing circuitry), and a transimpedance amplifier (Fig. 3, trans-impedance amplifier (TIA) 312). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the received datapath, as disclosed in Brown, by including to the received datapath an analog processing circuitry and a transimpedance amplifier, as disclosed in Singh. One of ordinary skill in the art would have been motivated to make this modification in order to provide for a lower power operation, as taught in Singh (see para. 0017). 

	Claims 6-10, 12-14, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Oikawa et al. (US 20120281902 A1, published November 8, 2012), hereinafter referred to as Oikawa. 
Regarding claim 6, Brown teaches all of the elements disclosed in claim 1 above, and 
Brown further teaches 
a memory (Fig. 7, memory 220), and 
calculating the position in the receive line space from which the ultrasound data sample was collected using the time-of-flight of the ultrasound data sample as the input (Fig. 3A, positions Pn in receive line space based on TOFn (time of flight); see para. 0079 – “In step 420, the received signals are sampled from each ultrasound element. The sampling is performed such that each sampled signal corresponds to a respective pixel location along the selected A-line. The first sample time along the selected A-line, for a given ultrasound element, is determined by calculating a time-of-flight delay between the given ultrasound element and a first pixel location on the selected A-line.”).  
Brown does not explicitly teach: 
calculate a non-integer memory address using the time-of-flight of the ultrasound data sample as the input; 
interpolate the ultrasound data sample with another ultrasound data sample to produce a single interpolated ultrasound data value; and 
update an actual memory address in the memory with the interpolated ultrasound data value.
	Whereas, Oikawa, in the same field of endeavor, teaches:
calculate a non-integer memory address using the ultrasound data sample as the input (Fig. 2; see para. 0130 – “The later mentioned memory read controller 14 performs interpolation using the address value decimal portion [non-integer memory address] for the received signal values [data] at two addresses generated by rounding real number addresses.”); 
interpolate the ultrasound data sample with another ultrasound data sample to produce a single interpolated ultrasound data value (see para. 0130 – “The later mentioned memory read controller 14 performs interpolation using the address value decimal portion for the received signal values [data] at two addresses generated by rounding real number addresses.”); and 
update an actual memory address in the memory with the interpolated ultrasound data value (see para. 0130 – “The later mentioned memory read controller 14 performs interpolation using the address value decimal portion for the received signal values at two addresses generated by rounding real number addresses [actual memory address].”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified apparatus, as disclosed in Brown, by updating an actual memory address in the memory with the interpolated ultrasound data value, as disclosed in Oikawa. One of ordinary skill in the art would have been motivated to make this modification in order to perform highly accurate delay-and-sum processing and improve resolution, as taught in Oikawa (see para. 0130). 
Furthermore, regarding claim 7, Oikawa further teaches wherein memory addresses in the memory are allocated based on position in space (Fig. 8A-8B, memory address positions 40-43 allocated based on position in space; see para. 0063 – “These address positions are determined by adding the propagation time of the received ultrasonic wave, obtained by computing the above mentioned recurrence relation, to the propagation time of the transmitted ultrasonic pulse.”). 
Furthermore, regarding claim 8, Oikawa further teaches wherein each memory address in the memory represents a position in space that that is a distance depth/N away from a position represented by a previous memory address, wherein there are N memory addresses for a particular receive line, and wherein depth is an imaging depth (see Fig. 8A-8B, for more received signals, there would be a need for more memory addresses, so there would be less distance between each memory address position, and vice versa; see para. 0062 – “The ultrasonic echo signals from the receive focal point 212 are stored in the address position 40 in the case of the received signal 400, and in the address position 41 in the case of the received signals 401 and 402.”). 
Furthermore, regarding claim 9, Oikawa further teaches wherein the beamforming circuitry is configured, when updating the actual memory address with the interpolated ultrasound data value, to accumulate the interpolated ultrasound data value at the actual memory address (Fig. 2; see para. 0159 – “Thereby a value after interpolating the received signal values Sn and Sn+1, which are adjacent in time, by the address decimal portion q is output to the adder 15.”).
Furthermore, regarding claim 10, Oikawa further teaches wherein the beamforming circuitry is configured, when accumulating the interpolated ultrasound data value at the actual memory address, to accumulate data received from a same spatial location by different ultrasonic transducer elements and/or compound current receive lines with next receive lines coherently (see para. 0160 – “Then the delay-and-sum is performed for the received signals of the receive channels by the above mentioned processing by the adder 15 [accumulating data] and the later processing, and the ultrasonic tomographic image is displayed on the display 311 via the signal processor 309 and the image processor 310.”). 
The motivation for claims 7-10 was shown previously in claim 6.

Regarding claim 12, Brown teaches an apparatus, comprising: 
beamforming circuitry (Fig. 7, receive beamformer 310) configured to calculate an address using a time-of-flight of the ultrasound data sample as an input (Fig. 3A; see para. 0079 – “In step 420, the received signals are sampled from each ultrasound element. The sampling is performed such that each sampled signal corresponds to a respective pixel location along the selected A-line. The first sample time along the selected A-line, for a given ultrasound element, is determined by calculating a time-of-flight delay between the given ultrasound element and a first pixel location on the selected A-line.”; see para. 0111 – “…the computer hardware is configured to individually address the sampling times of each channel with a separate counter and state machine…”).
Brown teaches calculating the address using ultrasound data, but does not explicitly teach updating a memory address. 
Whereas, Oikawa, in the same field of endeavor, teaches updating a memory address (see para. 0130 – “The later mentioned memory read controller 14 performs interpolation using the address value decimal portion for the received signal values at two addresses generated by rounding real number addresses.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified calculating an address using ultrasound data, as disclosed in Brown, by updating a memory address, as disclosed in Oikawa. One of ordinary skill in the art would have been motivated to make this modification in order to perform highly accurate delay-and-sum processing and improve resolution, as taught in Oikawa (see para. 0130).
Furthermore, regarding claim 13, Oikawa further teaches wherein the beamforming circuitry is not configured to buffer the ultrasound data sample prior to calculating the memory address to be updated with the ultrasound data sample (Fig. 2; see para. 0120 – “The A/D converter with amplifier 11, memory 12, read address calculation unit 13 and memory read controller 14 are provided for a number of receive channels, so that processings are executed in parallel and images are generated in real-time.”). 
Furthermore, regarding claim 14, Brown further teaches wherein the beamforming circuitry is configured to receive the ultrasound data sample from a receive datapath (see para. 0079 – “In step 420, the received signals are sampled from each ultrasound element.”). 
Furthermore, regarding claim 16, Brown further teaches wherein the time-of-flight of the ultrasound data sample comprises a time from transmission of an ultrasound wave from an ultrasound device to a time that a reflected ultrasound wave is received by the ultrasound device (see pg. 4, para. 0071 – “Samples are collected at the round trip TOF [time-of-flight] for each pixel-to-element.”).
Furthermore, regarding claim 17, Brown further teaches 
a memory (Fig. 7, memory 220), and 
calculating the position in the receive line space from which the ultrasound data sample was collected using the time-of-flight of the ultrasound data sample as the input (Fig. 3A, positions Pn in receive line space based on TOFn (time of flight); see para. 0079 – “In step 420, the received signals are sampled from each ultrasound element. The sampling is performed such that each sampled signal corresponds to a respective pixel location along the selected A-line. The first sample time along the selected A-line, for a given ultrasound element, is determined by calculating a time-of-flight delay between the given ultrasound element and a first pixel location on the selected A-line.”), and
Oikawa further teaches:
calculate a non-integer memory address using the ultrasound data sample as the input (Fig. 2; see para. 0130 – “The later mentioned memory read controller 14 performs interpolation using the address value decimal portion [non-integer memory address] for the received signal values [data] at two addresses generated by rounding real number addresses.”); 
interpolate the ultrasound data sample with another ultrasound data sample to produce a single interpolated ultrasound data value (see para. 0130 – “The later mentioned memory read controller 14 performs interpolation using the address value decimal portion for the received signal values [data] at two addresses generated by rounding real number addresses.”); and 
update an actual memory address in the memory with the interpolated ultrasound data value (see para. 0130 – “The later mentioned memory read controller 14 performs interpolation using the address value decimal portion for the received signal values at two addresses generated by rounding real number addresses [actual memory address].”).
Furthermore, regarding claim 18, Oikawa further teaches wherein memory addresses in a memory are allocated based on position in space (Fig. 8A-8B, memory address positions 40-43 allocated based on position in space; see para. 0063 – “These address positions are determined by adding the propagation time of the received ultrasonic wave, obtained by computing the above mentioned recurrence relation, to the propagation time of the transmitted ultrasonic pulse.”).
Furthermore, regarding claim 19, Oikawa further teaches wherein each memory address in the memory represents a position in space that that is depth/N away from a position represented by a previous memory address, wherein there are N memory addresses for a particular receive line, and wherein depth is an imaging depth (see Fig. 8A-8B, for more received signals, there would be a need for more memory addresses, so there would be less distance between each memory address position, and vice versa; see para. 0062 – “The ultrasonic echo signals from the receive focal point 212 are stored in the address position 40 in the case of the received signal 400, and in the address position 41 in the case of the received signals 401 and 402.”).
Furthermore, regarding claim 20, Oikawa further teaches wherein the beamforming circuitry is configured, when updating the actual memory address with the interpolated ultrasound data value, to accumulate the interpolated ultrasound data value at the actual memory address (Fig. 2; see para. 0159 – “Thereby a value after interpolating the received signal values Sn and Sn+1, which are adjacent in time, by the address decimal portion q is output to the adder 15.”).	
Furthermore, regarding claim 21, Oikawa further teaches wherein the beamforming circuitry is configured, when accumulating the interpolated ultrasound data value at the actual memory address, to accumulate data received from a same spatial location by different ultrasonic transducer elements and/or compound current receive lines with next receive lines coherently (see para. 0160 – “Then the delay-and-sum is performed for the received signals of the receive channels by the above mentioned processing by the adder 15 [accumulating data] and the later processing, and the ultrasonic tomographic image is displayed on the display 311 via the signal processor 309 and the image processor 310.”).
Furthermore, regarding claim 22, Brown further teaches wherein the beamforming circuitry is configured, when calculating the address with the ultrasound data sample based on the time-of-flight of the ultrasound data sample, to use a single equation (Fig. 3A; see para. 0079 – “In step 420, the received signals are sampled from each ultrasound element. The sampling is performed such that each sampled signal corresponds to a respective pixel location along the selected A-line. The first sample time along the selected A-line, for a given ultrasound element, is determined by calculating a time-of-flight delay between the given ultrasound element and a first pixel location on the selected A-line.”; see para. 0111 – “…the computer hardware is configured to individually address the sampling times of each channel with a separate counter and state machine…”), and 
Oikawa further teaches updating a memory address (see para. 0130 – “The later mentioned memory read controller 14 performs interpolation using the address value decimal portion for the received signal values at two addresses generated by rounding real number addresses.”). 
The motivation for claims 13 and 17-22 was shown previously in claim 12.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Oikawa, as applied to claim 14 above, and in further view of Singh.
	Regarding claim 15, Brown in view of Oikawa teaches all of the elements disclosed in claim 14 above, and 
Brown further teaches wherein the receive datapath comprises an ultrasound transducer (Fig. 7, phased array endoscope 305) and an analog-to-digital converter (Fig. 10; see para. 0112 – “The FPGA 500 architecture includes a network of variable sampling encode controllers 510, with each variable sampling encode controller dedicated to a given channel 520 (ultrasound element). The output sampling clocks 530 are connected to external hardware with suitable analog-to-digital (A/D) converters 540 .”).
Brown inherently teaches having analog processing circuity due to the use of ADCs, but does not explicitly teach the analog processing circuitry and a transimpedance amplifier. 
Whereas, Singh, in the same field of endeavor, teaches an analog processing circuitry (Fig. 3, averaging circuitry 314, DC block 316, and TGC 318 as the analog processing circuitry), and a transimpedance amplifier (Fig. 3, trans-impedance amplifier (TIA) 312). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the received datapath, as disclosed in Brown in view of Oikawa, by including to the received datapath an analog processing circuitry and a transimpedance amplifier, as disclosed in Singh. One of ordinary skill in the art would have been motivated to make this modification in order to provide for a lower power operation, as taught in Singh (see para. 0017). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Koptenko (US 20180003819 A1, published January 4, 2018) discloses where each memory cell is associated with a sample clock time instance, and where each memory cell participating in the beamforming instance sums the selected samples from plurality of channels selected by the beamforming algorithm forming an analog beamformed received signal sample for the beamforming instance. 
Henderson et al. (US 20020082500 A1, published June 27, 2002) discloses a memory with read and write addresses incremented by clock signals. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793